Title: From George Washington to Colonel Theodorick Bland, 8 November 1777
From: Washington, George
To: Bland, Theodorick



Dear sir
Head Quarters [Whitemarsh, Pa.] Novr 8th 1777

I have receiv’d your favor mentioning the many & strong reasons you have for quitting the Service, or at least obtaining leave of absence for the settlement of your affairs which you say & I make no doubt are in a Situation that demand your presence.
As the Contest, in which we all saw the necessity of stepping forth, still remains undetermin’d, & the event of War doubtfull & uncertain, I conceive, that the same motives which first call’d us out, now plead in the most pressing terms for our perseverance to that happy Period, in which our united Efforts shall effect that great design, for the accomplishment of which we were first induced to sacrifice the Happiness of Domestic life.
I believe the private Concerns of every Officer in the Army will suffer in a greater or lesser degree by his Absence, which must have been expected as a matter of course, at their first Acceptance of their Commissions.

As to the Strictness of Honor & integrity with which you have conducted yourself (having never heard the least Suggestion to the Contrary) I think it unnecessary to say any thing on that Head.
I have always endeavor’d to give every Indulgence to Officers which I thought consistent with my duty & the good of the Service—In this Instance I think matters had best be deferr’d to the close of the Campaign, when your request can in either way be answer’d with greater propriety & precision. I am Dear sir your Obed. Hble Servt

Go: Washington

